Citation Nr: 1521009	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for right second toe injury with postoperative hammertoe deformity and neuroma, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right toe disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right toe disability.

4.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected right toe disability.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Although the Board previously considered that only the May 2009 rating decision was on appeal, it notes that an October 2008 statement from the Veteran expressing disagreement with the October 2007 rating decision may be accepted as a timely notice of disagreement with that rating decision.

The Veteran testified at a hearing before the undersigned in October 2012.  A transcript is of record.

In June 2014, the Board reopened the Veteran's current right knee disability claim on appeal, and remanded all claims on appeal for further development. 
The issue of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disability, has been raised by the record in a February 2009 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a disability rating higher than 20 percent for the service-connected right toe disability, entitlement to service connection for a right ankle disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected right second toe injury with postoperative hammertoe deformity and neuroma is manifest by symptoms of chronic pain and swelling of the right foot and degenerative arthritis, which has resulted in mostly a moderate to severe impact on his daily activities.

2.  The Veteran has current right knee and right hip disabilities that were at least as likely as not caused by the service-connected toe disability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for right second toe injury with postoperative hammertoe deformity and neuroma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5282, 5284 (2014).

2.  The criteria for entitlement to service connection for a right knee disability, as secondary to service-connected right toe disability, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3.  The criteria for entitlement to service connection for a right hip disability, as secondary to service-connected right toe disability, have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Rating

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1.  Where the evidence demonstrates distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

The Veteran's service-connected right toe disability is currently assigned a 10 percent rating under the provisions of 38 C.F.R. § 4.72, DC 5282.  

Disabilities of the feet are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  However, during the appeal period, the Veteran's service-connected disability has not been noted as consisting of flatfeet (DC 5276), bilateral weak foot (DC 5277), acquired claw foot (DC 5278), metatarsalgia (DC 5279), hallux valgus (DCC 5280), hallux rigidus (DC 5281), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  The disability has previously been described as consisting of residual hammertoe disabilities, consisting of pain and degenerative arthritis.  

Under the criteria for rating hammer toe, a 10 percent disability rating is warranted when all toes are affected on one foot, without claw foot.  38 C.F.R. § 4.72, DC 5282.

Given the noted severity of the Veteran's service-connected disability, the rating criteria for rating other foot injuries, under DC 5284, must also be considered.  Diagnostic Code 5284 provides for a 10 percent rating when a foot injury is productive of moderate disability.  A 20 percent rating is warranted when a foot injury is productive of moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See note following DC 5284; see also 38 C.F.R. § 4.71a, DC 5167 (2014).  

In an October 2008 statement, a private treating physician noted that he treated the Veteran for a chronic right foot pain.  A June 2008 VA treatment report noted that he had swelling in his feet if he walked too long.  September 2008 private x-rays showed degenerative changes.  An October 2008 private podiatry report noted that he had pain at the second toe, and that he suffered a great deal of right foot pain.  

During an October 2009 VA examination, swelling of the right foot was noted.  The Veteran reported pain with usual activities of daily living, including pain with standing more than 15 minutes and walking a distance greater than 100 yards.  

During an August 2011 VA examination, swelling was noted on the second toe and dorsum of the right foot, at the base of the second toe.  The area was tender.  Additional symptoms of heat, stiffness, and weakness were noted.  The Veteran had a slow antalgic gait and used a cane.  The disability was noted to have a mostly moderate to severe effect on the Veteran's daily activities.

Private treatment records from D. P, M.D., which specifically included a report dated in June 2013, noted that the Veteran had severe degenerative joint disease (DJD) affecting his foot.

During his October 2012 Board hearing, the Veteran maintained that he suffered pain extending from his toe through his entire right foot and beyond.  He reported not being able to stand for more than five to 10 minutes at a time due to pain.  His testimony and the record show that he has been on prescription pain relievers to treat his pain.

More recently, during a November 2014 VA examination, pain was again present on examination.  The examiner also noted that there was weakened movement, swelling, disturbance of locomotion, and interference with standing.  He noted that the Veteran used a cane to unweight the right lower extremity and control pain on weight bearing.  He further noted that the toe disability impacted the Veteran's ability to perform an occupational task due to chronic pain and documented surgical and degenerative changes.  

The record shows that the Veteran has continually suffered from chronic right foot pain and swelling.  He also has significant degenerative arthritis associated with his service-connected right toe disability, and the disability has been described as resulting in mostly moderate to severe limitations on his daily activities.  In all, the evidence shows that the disability involves considerably more toe/foot disability than as described by the rating criteria for hammer toe.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the rating criteria for other foot injuries, described in Diagnostic Code 5284, are more appropriate for rating the Veteran's service-connected disability, and that a 20 percent disability rating is warranted based on injury productive of a moderately severe foot disability.  38 U.S.C.A. § 5107(b).  

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  

The record shows that the Veteran has been diagnosed with degenerative arthritis of the right hip and right knee.  Osteoarthritis was diagnosed during the November 2014 VA examination.  Examination findings as early as August 2003, and continuing through November 2014, showed abnormality of the right hip and knee, but not the left hip or knee.

The Veteran attributes his right knee and hip disabilities to his service-connected right toe disability.  A February 2012 clinical report noted that he reported having to walk on the side of his foot for so long that he believed he led to the development of his knee and hip pain.  The record indicates complaints of right hip disability as early as June 1993 and complaint of right knee pain as early as June 2001.  Right hip DJD was diagnosed as early as July 2003.  Right knee degenerative changes were present as early as May 2003.

In April 2011 and October 2012 letters, a private treating physician provided the opinion that the Veteran's hammertoe disability caused severe degenerative arthritis to his right knee and hip.  Additionally, a January 2009 private orthopedic surgery consultation report noted that the Veteran's service-connected right toe disability appeared to affect how he walked, which eventually led to the development of his knee and hip pain.  

Collectively, these opinions describe that the Veteran's altered gait, due to the painful service-connected right toe disability, led to the development of his right hip and knee disabilities.  Thus the final required element for service connection for additional knee and hip disability on a secondary basis to the service-connected right toe disability is satisfied.  See 38 C.F.R. § 3.310(a).  

While multiple VA examiners have provided negative opinions regarding the etiology of the Veteran's right knee and hip disabilities, these examiners do not appear to have considered the evidence of the Veteran's altered gain, and specifically that he walked on the side of his foot; rather they largely only considered an anatomical relationship between the Veteran's right foot/toes, and his knee and hip.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Notably, the November 2014 examiner appeared to acknowledge that foot pain may result in altered gait, potentially affecting the hip.  

Accordingly, the evidence is at least in equipoise with respect to whether the Veteran's service-connected toe disability caused his right knee and hip disabilities.  Therefore, all doubt with respect to these claims is resolved in the Veteran's favor and the claims for service connection for right knee and his disabilities are granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 20 percent disability rating for right second toe injury with postoperative hammertoe deformity and neuroma is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a right hip disability is granted.


REMAND

The record indicates that the Veteran appeared for an RO Decision Review Officer hearing in April 2011.  A transcript from that hearing, however, does not appear to be currently associated with the claims file.  

From review of the record, it remains unclear whether the Veteran has current right ankle disability, distinct from pain rating from his right foot.  While private treatment records, including a June 2013 report, noted severe DJD of the ankle, it is unclear whether these findings were in fact based on imaging studies or whether they were based on other reports.  In this regard, the November 2014 VA examination report indicated that imaging studies of the right ankle did not document degenerative or traumatic arthritis.  The report concluded that the Veteran did not have a current right ankle diagnosis.  Clarification is required.  Cf. 38 C.F.R. § 4.2 (2014).

Adjudication of the TDIU claim must be deferred pending adjudication of the referred service connection claim for depression, and final adjudication of the service connection claim for a right ankle disability and increased rating claim for the right toe disability remaining on appeal, as these claims are inextricably intertwined.  See Begin v. Derwinski, 3 Vet. App. 257, 258 (1992); Harris v. Derwinski, 1 Vet. App 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associated a copy of the transcript from the April 2011 Decision Review Officer hearing with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination of his right ankle with a specialist in orthopedics, if possible.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.  

The examiner should diagnose all right ankle disabilities found to be present, to include degenerative joint disease, or any such disability present at any point during the appeal period (since February 2009).  If degenerative joint disease is not found, the examiner should explain whether private findings noted in the record were made in error.

The examiner is asked to provide the following opinions:

a)  Determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right ankle disability had its onset during active service, or is related to an in-service disease or injury.

b)  Determine whether it is at least as likely as not (50 percent or greater probability) that a diagnosed right ankle disability was caused (in whole or in part) by or is a further disability associated with service-connected right toe/foot disability.  

c)  If not, determine whether it is at least as likely as not (50 percent or greater probability) that a diagnosed right ankle disability was aggravated (permanently made worse) by service-connected right toe/foot disability.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of disability prior to aggravation.

d)  Provide an opinion as to whether the Veteran's service connected disabilities (i.e., right second toe injury with postoperative hammertoe deformity and neuroma, right foot surgical scar, and now service-connected right knee and right hip disabilities), together, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.

Describe whether considering the right ankle disability to be service-connected would alter this opinion.

The examiner must provide reasons for all opinions, and should address the relevant medical and lay evidence of record, to specifically include lay reports and medical opinions that the Veteran's altered gait and use of the right foot, due to the service-connected toe disability, caused right ankle disability. 

3.  If new evidence indicates an increase in severity of the Veteran's service-connected right toe disability, schedule a new VA examination to assess the severity of the disability.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


